DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 08/30/2019.
No priority date is claimed.  Therefore, the effective filing date of this application is 08/30/2019.
Claims 1-20 are pending.

Claim Objections

Claims 7 and 20 are objected to because of the following informalities:  

As to claim 7, the limitation “first time interval” in line 8 should be “the first time interval”.

As to claim 20, the limitation “first time interval” in line 9 should be “the first time interval”.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7, 10-12, 16, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the portion of the new data being dropped" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the first garbage collection suspension interval" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the first garbage collection suspension interval" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the first garbage collection suspension interval" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "wherein to suspend the garbage collection operation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This claim should depend on claim 15 instead of claim 14 as currently presented.

Claim 17 recites the limitation "in response to the background operation being performed" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This claim should depend on claim 16 instead of claim 14 as currently presented.

Claim 20 recites the limitation "the portion of the new data being dropped" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 14, 19 and 20 (effective filing date 08/30/2019) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afriat (U.S. Publication No. 2017/0102877, Publication date 04/13/2017).

As to claim 1, Afriat teaches:
“A method” (see Afriat, Abstract) comprising:
“querying a host system to determine whether new data has been received from the host system based on a first time interval” (see Afriat, [0017] for monitoring the host system for a rate at which the host system sends user data to the non-volatile memory system for storage, wherein monitoring the host system can be interpreted as a way of querying the host system as recited, and a rate of sending/receiving data is interpreted as data sent/received from the host system based on a time interval (e.g., a second or any given period of time) as recited; also see [0078] for example of a rate (e.g., 90 megabytes per second) or the amount of data sent to the memory system in a given period of time (see [0080]));
“determining, after completion of the first time interval, that the new data has been received” (see Afriat, [0078] for determining the amount of data received during one period of time (e.g., one second));
“determining whether a portion of the new data was not stored at a memory sub-system” (see Afriat, [0021] and [0071] for determining whether a portion of the received/sent data cannot be stored at the user capacity blocks, wherein the user capacity blocks being a part/portion of the non-volatile memory system can be interpreted as a memory sub-system as recited; also see [0055]-[0056] for different sub/part/portions of the memory system, e.g., user capacity memory blocks and over-provisioning memory blocks); and 
Afriat, [0077] and [0080] for continuing to monitor the host system for amount of data sent/received from the host system during a given period of time, it should be noted that every time period is different in time; in addition, this limitation is a contingent limitation (e.g., the recited step happens only when the condition is met/satisfied), which does not have patentable weight and is not required to demonstrate by the prior art).

	As to claim 6, this claim is rejected based on the same arguments as claim 1 and is similarly rejected including the following:
	Afriat teaches:
“wherein the first time interval is larger than the second time interval” (see Afriat, [0080] wherein a given period of time can be any time interval of choice).

As to claim 7, this claim is rejected based on the same arguments as claim 1 and is similarly rejected including the following:
	Afriat teaches:
“determining, after completion of the second time interval, that the subsequent data has been received” (see Afriat, [0078] for determining the amount of data received during one period of time (e.g., one second));
determining whether a portion of the subsequent data was not stored at the memory sub-system (see Afriat, [0021] and [0071] for determining whether a portion of the received/sent data 
“in response to the portion of the new data being dropped, querying the host system to determine whether new subsequent data has been received based on a third time interval, wherein the third time interval is different from first time interval and the second time interval” (see Afriat, [0077] and [0080] for continuing to monitor the host system for amount of data sent/received from the host system during a given period of time, it should be noted that every time period is different in time; in addition, this limitation is a contingent limitation (e.g., the recited step happens only when the condition is met/satisfied), which does not have patentable weight and is not required to demonstrate by the prior art).

As to claim 14, Afriat teaches:
“A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to” (see Afriat, Abstract and [0027]):
“query a host system to determine whether new data has been received from the host system based on a first time interval” (see Afriat, [0017] for monitoring the host system for a rate at which the host system sends user data to the non-volatile memory system for storage, wherein monitoring the host system can be interpreted as a way of querying the host system as recited, and a rate of sending/receiving data is interpreted as data sent/received from the host system based on a time interval (e.g., a second or any given period of time) as recited; also see [0078] 
“determine, after completion of the first time interval, that the new data has been received” (see Afriat, [0078] for determining the amount of data received during one period of time (e.g., one second));
“determine whether a portion of the new data was not stored at a memory sub-system” (see Afriat, [0021] and [0071] for determining whether a portion of the received/sent data cannot be stored at the user capacity blocks, wherein the user capacity blocks being a part/portion of the non-volatile memory system can be interpreted as a memory sub-system as recited; also see [0055]-[0056] for different sub/part/portions of the memory system, e.g., user capacity memory blocks and over-provisioning memory blocks); and 
“in response to the portion of the new data not being stored at the memory sub-system, query the host system to determine whether subsequent data has been received based on a second time interval, wherein the second time interval is different from the first time interval” (see Afriat, [0077] and [0080] for continuing to monitor the host system for amount of data sent/received from the host system during a given period of time, it should be noted that every time period is different in time space/line; in addition, this limitation is a contingent limitation (e.g., the recited step happens only when the condition is met/satisfied), which does not have patentable weight and is not required to demonstrate by the prior art).

As to claim 19, this claim is rejected based on the same arguments as claim 14 and is similarly rejected including the following:
	Afriat teaches:
Afriat, [0080] wherein a given period of time can be any time interval of choice).

As to claim 20, this claim is rejected based on the same arguments as claim 14 and is similarly rejected including the following:
	Afriat teaches:
“determine, after completion of the second time interval, that the subsequent data has been received” (see Afriat, [0078] for determining the amount of data received during one period of time (e.g., one second));
determine whether a portion of the subsequent data was not stored at the memory sub-system (see Afriat, [0021] and [0071] for determining whether a portion of the received/sent data cannot be stored at the user capacity blocks, wherein the user capacity blocks being a part/portion of the non-volatile memory system can be interpreted as a memory sub-system as recited; also see [0055]-[0056] for different sub/part/portions of the memory system, e.g., user capacity memory blocks and over-provisioning memory blocks); and
“in response to the portion of the new data being dropped, query the host system to determine whether new subsequent data has been received based on a third time interval, wherein the third time interval is different from first time interval and the second time interval” (see Afriat, [0077] and [0080] for continuing to monitor the host system for amount of data sent/received from the host system during a given period of time, it should be noted that every time period is different in time; in addition, this limitation is a contingent limitation (e.g., the recited step happens only when the condition is met/satisfied), which does not have patentable weight and is not required to demonstrate by the prior art).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 18 (effective filing date 08/30/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Afriat (U.S. Publication No. 2017/0102877, Publication date 04/13/2017, and further in view of Smith (U.S. Patent No. 7,996,642, Patent date 08/09/2011).

As to claims 5 and 18, Afriat teaches all limitations as recited in claims 1 and 14 respectively.
However, Afriat does not explicitly teach the received data being video data/frames as recited as follows:
“wherein the new data and the subsequent data corresponds to video frames”.
On the other hand, Smith explicitly teach the received data being video data/frames (see Smith, [column 10, lines 25-29]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith's teaching to Afriat’s system by receiving and storing video data into the memory system.  Ordinarily skilled artisan would have been motivated to do so as it is well-known and well used in the art for a computer system to receive and storing different types of data in the memory system including video data/frames as Afriat and Smith) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, memory management/optimization based on monitoring data activities from the host.  This close relation between both of the references highly suggests an expectation of success when combined.

Claims 16 and 17 (effective filing date 08/30/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Afriat (U.S. Publication No. 2017/0102877, Publication date 04/13/2017, and further in view of Sinha et al. (U.S. Patent No. 2017/0123718, Publication date 05/04/2017).

As to claims 16 and 17, Afriat teaches all limitations as recited in claim 14.
However, Afriat does not explicitly teach a feature of suspending/ending the garbage collection based on both a time threshold and whether a background operation is performed are completed as recited as follows:
“wherein to suspend the garbage collection operation, the processing device is further to:
determine that a threshold amount of time has elapsed;
in response to determining that the threshold amount of time has elapsed, determine whether a background operation is being performed, wherein the background operation is a sub-operation of the garbage collection operation; and
in response to the background collection not being performed, suspend the garbage collection operation” (see Claim 16) or 
	“in response to the background operation being performed, complete the background operation prior to suspending the garbage collection operation; and

	On the other hand, explicitly teach a feature of suspending/ending the garbage collection based on both a time threshold and whether a background operation is completed (see Sinha et al., [0057]-[0058] and [0138] for instructing a storage device (e.g., a flash drive) to end garbage collection after a duration has passed, wherein the garbage collection is only ended based on whether the flash drive permits the garbage collection to be interrupted/ended (see Fig. 8 and [0058]) wherein the permission of the flash drive can be interpreted as completion of a background operation as recited).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sinha et al.'s teaching to Afriat’s system by implemented a feature of suspending/ending the garbage collection based on a time threshold and other condition (e.g., whether a background operation is performed).  Ordinarily skilled artisan would have been motivated to do so to provide Afriat’s system with an effective way to manage garbage collection process in the system.  In addition, both of the references (Afriat and Sinha et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, memory management/optimization in a storage device based on managing data blocks and garbage collection.  This close relation between both of the references highly suggests an expectation of success when combined.




Allowable Subject Matter

Claims 2-4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: a feature of querying a host system by suspending a garbage collection operation at the memory sub-system, transmitting a request to the host system to determine whether the host system is to transmit new data within a period of time after receiving the request, and continuing to suspend the garbage collection operation at the memory system sub-system until the new data is received and stored in response to determining that the host system is to transmit new data  within the period of time after receiving the request as similarly recited in claims 2-4 and 15 is not disclosed by the prior art of record.

Claims 8, 9 and 13 are allowed, and claims 10-12 are allowed if being amended to overcome the 112(b) rejection presented in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose a system for managing garbage collection operation(s) by adjusting a garbage collection suspension interval based on determining that new data is to be received from a host system AND one or more data frames of the new data were dropped (i.e., not being stored) as recited in claims 8-13.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164